Citation Nr: 1750980	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asbestosis, effective April 3, 2017.  

2.  Entitlement to a rating in excess of 30 percent for asbestosis, effective July 19, 2012 through April 2, 2017.  

3.  Entitlement to a rating in excess of 40 percent for a bilateral hearing loss disability, effective April 13, 2017.  

4.  Entitlement to a compensable rating for a bilateral hearing loss disability, effective July 19, 2012 through April 12, 2017.  

5.  Entitlement to a rating in excess of 10 percent for otitis media with tinnitus.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to January 1954.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the RO in Houston, Texas.  

In October 2017, during the course of the appeal, the Veteran, through his representative, cancelled a scheduled hearing at the RO before a member of the Board.  The Veteran has not requested that the hearing be rescheduled; and, therefore, the Board will proceed as if the Veteran no longer desires a hearing.  

On VA Form 9, received for the record in June 2017, the Veteran's representative raised contentions to the effect that the Veteran was entitled to a 30 percent rating for asbestosis, prior to March 31, 2006.  In an argument in lieu of a personal hearing, received for the record in October 2017, the Veteran's representative raised contentions to the effect that a compensable rating was warranted for the Veteran's hearing loss disability prior to July 19, 2012.  Neither of those claims has been certified to the Board on appeal nor has either claim been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2017).  They are referred to the RO for appropriate action.

The issues of a rating in excess of 60 percent for asbestosis, effective April 3, 2017; a rating in excess of 30 percent for asbestosis, effective July 19, 2012 through April 2, 2017; and a compensable rating for a hearing loss disability from July 19, 2012 through April 12, 2017, are addressed in the REMAND portion of the decision below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since April 3, 2017, the Veteran's bilateral hearing loss disability has been manifested, at worst, by Level V hearing acuity in his right ear and Level IX hearing acuity in his left ear.   

2.  Otitis media with tinnitus is manifested by sounds in the Veteran's ears without suppuration.  


CONCLUSIONS OF LAW

1.  Since April 13, 2017, the criteria for a rating in excess of 40 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2017).  

2.  The criteria for a rating in excess of 10 percent for otitis media with tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.87, Diagnostic Code 6200, 6260 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the ratings for hearing loss disability since April 13, 2017, and otitis media with tinnitus do not adequately reflect the level of severity caused by those disorders.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Hearing Loss Disability Since April 13, 2017

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85, Table VII. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

During VA audiometric testing on April 13, 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA) 
60
65
65
70
LEFT
NA
90
75
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 36 percent in the left ear.

Under 38 C.F.R. § 4.85, Table VI, the Veteran's audiometric findings translate to Level IV hearing in the right ear and to Level IX hearing in the left ear.  Under 38 C.F.R. § 4.86, Table VIa, those findings, translate to Level V hearing in the right ear and Level VII hearing in the left ear.  Because each ear is to be rated separately, with the higher level being applied, the Board finds that the Veteran has Level V hearing in his right ear and Level IX hearing in his left ear.  When combined those hearing levels are contemplated by the current 40 percent evaluation.  38 C.F.R. § 4.86, Table VII.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

Otitis Media with Tinnitus  

Chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) is rated in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6200.  A 10 percent rating is warranted during suppuration or with aural polyps.  Hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note (2017).  

Chronic nonsuppurative otitis media with effusion (serous otitis media) is rated on the basis of hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.  

A 10 percent rating is warranted for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260, NOTE (1).  

The Veteran currently has a 10 percent rating for tinnitus, which is the highest schedular rating available for that disorder.  In order to receive additional compensation on a schedular basis, he would have to have separate compensable manifestations of his otitis media, that is, aural polyps or chronic suppuration.  Nonsuppurative otitis media would not receive a separate rating for an associated hearing loss disability, as the Veteran is already rated for that disorder.  To do otherwise would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14 (2017).  

On a VA disability benefits questionnaire, dated April 6, 2017, the Veteran reported symptoms of a serous discharge from his ears.  However, the Veteran's report is not substantiated by any objective evidence.  VA treatment records for the period from July 19, 2012 through April 2, 2017, do not support a finding of any aural polyps or serous discharge.  For example, during VA treatment in January and September 2014, it was noted that the Veteran had no drainage from his ears.  Moreover, during a June 2015 consultation with the VA Audiology Service, it was noted that his ear canals were clear.  

In light of the foregoing, the Board finds the preponderance of the evidence against a finding that the Veteran's otitis media with tinnitus is manifested by aural polyps or suppuration.  Therefore, the Veteran does not meet the schedular criteria for a separate rating for otitis media apart from tinnitus.  

In arriving at this decision, the Board has considered the possibility referring this case to the Undersecretary for VA Benefits or the Director of the VA Compensation Service.  38 C.F.R. § 3.321 (2017).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (2017). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for VA Benefits or the Director of the VA Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected otitis media with tinnitus is manifested primarily by complaints of sounds in his ears.  However, such complaints are contemplated by the rating schedule.  38 C.F.R. § 4.87, Diagnostic Code 6260.  There is nothing exceptional or unusual about the Veteran's otitis media with tinnitus because the rating criteria reasonably describe his disability level and symptomatology.  Thun.  Therefore, he does not meet the criteria for referral to the Undersecretary for VA Benefits or the Director of the VA Compensation Service.  Accordingly, referral is not warranted.  


ORDER

Since April 3, 2017, the criteria for a rating in excess of 40 percent for a bilateral hearing loss disability have not been met.  

The criteria for a rating in excess of 10 percent for otitis media with tinnitus have not been met.  


REMAND

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran's claims for increased ratings for asbestosis and a hearing loss disability were received by VA on July 19, 2013.  Accordingly, the Board will consider the severity of those disorders since July 19, 2012, the year prior to the receipt of his claim.  

The Veteran seeks a compensable rating for his hearing loss disability from July 19, 2012 through April 12, 2017.  VA treatment records show that in May 2015, he was referred to the Audiology Service for a hearing check.  In June and July 2015, he was fitted for hearing aids by the VA Audiology Service; however, there is no evidence on file showing the results of the associated hearing check.  

The evidence suggests that the Veteran may be receiving private medical care for his service-connected asbestosis.  For example, during VA treatment on July 8, 2013, the Veteran declined a chest X-ray through VA to follow up his history of asbestosis, stating he had had a study through his private primary care provider.  Private medical records, showing treatment for asbestosis since July 2012, have not been associated with the claims folder.  

Inasmuch as there may be additional outstanding evidence which could support the Veteran's appeal, the issues of compensable rating for his hearing loss disability from July 19, 2012 through April 2, 2017 and the issue of an increased rating for asbestosis are remanded to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  Ask the Veteran for the name and address of all private health care providers who have treated him for asbestosis since July 2012.  Then request copies of the associated treatment records directly from the health care providers identified by the Veteran.  Such records should include, but are not limited to, those associated with outpatient and inpatient treatment, treatment for cor pulmonale or pulmonary hypertension, imaging studies, pulmonary function tests, laboratory studies, oxygen therapy, and prescriptions.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims file.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Request a copy of the report of the Veteran's VA hearing check scheduled on or after May 2015.  

Efforts to obtain that report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such report must be verified by each Federal department or agency from whom it is sought.  

3.  When the actions requested in Steps 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to a rating in excess of 30 percent for asbestosis for the period from July 19, 2013 through April 2, 2017 and entitlement to a rating in excess of 60 percent for asbestosis, effective April 3, 2017.  Also adjudicate the issue concerning a compensable rating for the Veteran's bilateral hearing loss disability from July 19, 2012 through April 12, 2017.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


